DETAILED ACTION
A complete action on the merits of claims 1-20 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-7, 9-11, 14-16 and 19-20 are objected to because of the following informalities:  
“the first and second windings”, “the first winding”, “the second winding” in multiple places of the claims 1, 7 and 19 should be amended to recite --the primary winding and the secondary winding--, “the primary winding” and “the secondary winding” to be consistent.
“reflects back” in line 12 of claim 1 and line 11 of claim 19 should be amended to recite   --is configured to reflect back-- to functionally claim the reflected signal.
“the injected AC reference frequency signal” in line 13 of claim 1 should be amended to recite --the injected reference frequency signal--.
“to detect” in line 15 of claim 1 should be amended to recite --is configured to detect-- to functionally claim the detected step.
“the reflected reference frequency signal” in line 16 of claim 1 should be amended to recite --the reflected AC frequency signal-- to be consistent.
“The apparatus of claim 1, patient contact pad to electrically contact an anatomical tissue portion apart from a surgical site; and first and second conductor paths to couple the reactive impedance between the protective shield conductor and the patient contact pad” in claim 2 should be amended to recite --further comprising: a patient contact pad to electrically contact a second anatomical tissue portion apart from the surgical site; and a first conductor path and a second conductor path to couple the first/second reactive impedance between the protective shield conductor and the patient contact pad--.
“the phase match circuit” in line 2 of claim 3 should be amended to recite --the phase match detector circuit-- to be consistent.
The repeated “wherein the phase” in line 2 of claim 4 should be deleted.
“the phase match circuit” in line 2 of claim 4 should be amended to recite --the phase match detector circuit-- to be consistent.
“the reflected reference frequency signal” in line 2 of each of claims 5-7 should be amended to recite --the reflected AC frequency signal-- to be consistent.
“the phase match detector” in line 6 of claim 5 should be amended to recite --the phase match detector circuit-- to be consistent.
“the conductive shield” in line 2 going to line 3 of claim 9 should be amended to recite --the protective shield conductor-- to be consistent.
“a second electrical path between a patient contact pad and the second node” in line 4-5 of claim 9 should be amended to recite --a second electrical path coupled between a patient contact pad and the second node--.
“a first anatomical tissue portion” in line 3 of both claims 10 and 11 should be amended to recite --the anatomical tissue portion-- to be consistent with line 2 of claim 1. 
“an anatomical tissue portion” in line 4 of claim 14 should be amended to recite --a second anatomical tissue portion-- to distinguish between the anatomical tissue portion in line 2 of claim 12.
“a secondary winding” in line 3-4 of claim 15 should be amended to recite --the secondary winding--.
“a secondary winding” in line 7-8 of claim 16 should be amended to recite --the secondary winding--.
“The apparatus of claim 19, patient contact pad to electrically contact an anatomical tissue portion apart from a surgical site; and first and second conductor paths to couple the reactive impedance between the protective shield conductor and the patient contact pad” in claim 20 should be amended to recite -- The apparatus of claim 19, further comprising: a patient contact pad to electrically contact a second anatomical tissue portion apart from the surgical site; and a first conductor path and a second conductor path to couple the first/second reactive impedance between the protective shield conductor and the patient contact pad--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a phase match detector circuit to detect a phase match between the reference frequency signal and the reflected reference frequency signal” in lines 15-16. It is at most unclear if “the reference frequency signal” is “the injected reference frequency signal” delivered to the primary winding by the AC reference frequency signal generator or “the AC reference frequency signal” delivered from the primary winding to the secondary winding? Clarification and appropriate correction is required.
Each of claims 2 and 20 recite the limitation “to couple the reactive impedance between the protective shield conductor and the patient contact pad”. It is at most unclear if this “reactive impedance” is the same or different than the first reactive impedance coupled in parallel with the secondary winding between a first node and a second node introduced in each of claims 1 and 19 on which claims 2 and 20 depend on. If they are the same, the limitation should be addressed as --the first reactive impedance--; however, it would further be unclear how it is both coupled in parallel with the secondary winding between a first node and a second node and coupled between the protective shield conductor and the patient contact pad. If they are different, it should be addressed differently to clarify that they are separate components (e.g., a second reactive impedance). Clarification and appropriate correction is required.
Claim 8 recites the limitation “a reactive device” in both lines 2 and line 4. It is at most unclear if the two limitations are the same or different. If they are the same, the second recitation should be amended to “the reactive device”; however, if they are different, they should be distinguished by first and second. Clarification and appropriate correction is required.
Claim 12 recites the limitation “injecting a reference frequency signal to a primary winding of a transformer circuit coupled in parallel with a reactive impedance; and detecting whether a reflected reference frequency signal in a secondary winding of the transformer matches phase of the injected reference frequency signal”. First, it is unclear what component or element is “injecting a reference frequency signal to a primary winding of a transformer circuit coupled in parallel with a reactive impedance”. Furthermore, it is unclear how “a primary winding of a transformer circuit coupled in parallel with a reactive impedance” is related to the electrosurgical instrument claimed. Moreover, it is unclear how “detecting whether a reflected reference frequency signal in a secondary winding of the transformer matches phase of the injected reference frequency signal” has anything to do with protecting a patient from injury due to electrical contact between an anatomical tissue portion and a protective shield conductor surrounding an active conductor of an electrosurgical instrument. The claim includes gaps between how each of the steps are related and elements are correlated together. Clarification and appropriate correction is required.
Claims 15 and 16 recite the limitation “halting an electrosurgical signal on the active conductor in response to detection of a phase match between the reflected reference frequency signal in a secondary winding of the transformer and the injected reference frequency signal” in lines 2-5 of claim 15 and lines 6-9 of claim 16. First, it is unclear how an electrical signal is halted when no steps to activate it has been introduced. It is unclear what signal is being halted. Furthermore, it is unclear if “a secondary winding of the transformer” is the same as that introduced in claim 12 or different. Clarification and appropriate correction is required.
Claim 17 recites the limitation “wherein detecting includes synchronous detection”. It is at most unclear what is meant by this limitation. Synchronous with what? Clarification and appropriate correction is required.
Claim 18 recites the limitation “generating a reference frequency voltage signal; capturing a reflected reference frequency current signal in the secondary winding; and converting the captured reflected reference frequency current signal to a converted reference frequency voltage signal; wherein injecting includes injecting the generated reference frequency voltage signal to the primary winding of the transformer circuit coupled in parallel with a reactive impedance”. First, it is at most unclear what generates this “generating a reference frequency voltage signal” and to what element it is generated to. Furthermore, it is unclear what element is capturing this reflected frequency current signal “capturing a reflected reference frequency current signal in the secondary winding” and how or by what element this signal is being reflected. Moreover, it is unclear what component provides for “converting the captured reflected reference frequency current signal to a converted reference frequency voltage signal”. Clarification and appropriate correction is required.
Claim 19 recites the limitation “a phase match detector circuit to detect a phase match between the reference frequency signal and the reflected reference frequency signal” in lines 14-15. It is at most unclear if “the reference frequency signal” is “the injected reference frequency signal” delivered to the primary winding or “the AC reference frequency signal” delivered from the primary winding to the secondary winding? Clarification and appropriate correction is required.
Claims 3-7, 9-11, and 13-14 are rejected due to dependency over a rejected claim.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for injecting a reference frequency signal to the primary winding” and “means for detecting a phase match between the reference frequency signal and the reflected reference frequency signal” in claim 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As best understood in view of the 112 rejections stated above, the closest prior art are Newton (US Pub. No. 2015/0359584) and Lindenmeier (US Patent No. 6,565,558). Newton is directed to a device and method for detecting faults in a shield of an electrosurgical instrument, the device has a relay configured to selectively interrupt power to the electrosurgical instrument, monitoring circuitry configured to monitor a shield in the electrosurgical instrument, control circuitry to control the relay. The monitoring circuitry is configured to compare a shield current peak value to a shield current peak threshold value, and to compare an detected average shield current value to an detected average shield current threshold value (see [0008]-[0009]). Lindenmeier teaches a high frequency device to generate a plasma arc (5) for the treatment of biological tissue (1), in particular in medicine, with a high-frequency generator (3) having an internal resistor (8) and, connected thereto by means of a flexible lead (10), an electrode (4) with which the plasma arc (5) is produced in a plasma segment (6) between the electrode (4) and the biological tissue (1), which is likewise electrically connected to the high-frequency generator (3), such that in the high-frequency generator (3) a high-frequency voltage source (7) is provided to which is connected a resonant circuit (2) that comprises a first reactance element (9a) with a capacitive action and, in series therewith, a second reactance element (9a) with an inductive action, and that has a resonant frequency at the frequency of the high-frequency oscillation emitted by the high-frequency voltage source (7), wherein the voltage to generate the plasma arc (5) is derived from the first or second reactance element (9a, 9b). However, neither alone or in any combination teach a transformer including a primary winding and a secondary winding; an alternating current (AC) reference frequency signal generator coupled to inject a reference frequency signal to the primary winding;  a first reactive impedance coupled in parallel with the secondary winding between a first node and a second node; wherein the first and second windings are magnetically coupled such that the injected reference frequency signal in the first winding induces an AC reference frequency signal in the second winding and the second winding reflects back to the first winding a reflected AC frequency signal having a phase shift relative to the injected AC reference frequency signal that is indicative of an impedance between the first and second nodes; and a phase match detector circuit to detect a phase match between the reference frequency signal and the reflected reference frequency signal as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794